EXHIBIT 10.2
CHANGE IN CONTROL AGREEMENT
BETWEEN QUANEX BUILDING PRODUCTS CORPORATION
AND [CFO]
This Agreement between Quanex Building Products Corporation, a Delaware
corporation (the “Company”), and [CFO] (the “Executive”) is effective as of the
Effective Date (as defined herein).
W I T N E S S E T H:
Whereas, the Company considers it to be in the best interests of its
stockholders to encourage the continued employment of certain key employees of
the Company notwithstanding the possibility, threat or occurrence of a Change in
Control of the Company (as that phrase is defined in Section 2); and
Whereas, the Executive is a key employee of the Company; and
Whereas, the Company believes that the possibility of the occurrence of a Change
in Control of the Company may result in the termination by the Executive of the
Executive’s employment by the Company or in the distraction of the Executive
from the performance of his duties to the Company, in either case to the
detriment of the Company and its stockholders; and
Whereas, the Company previously recognized that the Executive could suffer
adverse financial and professional consequences if a Change in Control of the
Company were to occur and entered into this Agreement to protect the Executive
if a Change in Control of the Company occurs; and
Whereas, under current Internal Revenue Service guidance, the Agreement is
subject to Section 409A of the Internal Revenue Code of 1986, as amended by the
American Jobs Creation Act of 2004 (“Section 409A”);
Now, Therefore, the parties agree, effective as stated above, as follows:
Section 1. Other Employment Arrangements.
(a) Except as specified below in this paragraph, this Agreement does not affect
the Executive’s existing or future employment arrangements with the Company
unless a Change in Control of the Company shall have occurred before the
expiration of the term of this Agreement. The Executive’s employment with the
Company shall continue to be governed by the Executive’s existing or future
employment agreements with the Company, if any, or, in the absence of any
employment agreement, shall continue to be at the will of the Board of Directors
or, if the Executive is not an officer of the Company at the time of the
termination of the Executive’s employment with the Company, the will of the
Chief Executive Officer of the Company, except that if (i) a Change in Control
of the Company shall have occurred before the expiration of the term of this
Agreement, and (ii) the Executive’s employment with the Company is terminated
(whether by the Executive or the Company or automatically as provided in
Section 3) after the occurrence of that Change in Control of the Company, then
the Executive shall be entitled to receive certain benefits as provided in this
Agreement.
(b) Notwithstanding anything contained in this Agreement to the contrary, if
following the commencement of any discussion with a third person that ultimately
results in a Change in Control of the Company, (i) the Executive’s employment
with the Company is terminated, (ii) the Executive is removed from any material
duties or position with the Company, (iii) the Executive’s Base Salary is
reduced, or (iv) the Executive’s annual bonus is reduced to an amount less than
the Benchmark Bonus, then for all purposes of this Agreement, such Change in
Control of the Company shall be deemed to have occurred on the date immediately
prior to the date of such termination, removal, or reduction.

 

 



--------------------------------------------------------------------------------



 



(c) Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in any plan, program, policy or practice of or provided
by the Company or any of its Affiliates and for which the Executive may qualify,
nor shall anything herein limit or otherwise affect such rights as the Executive
may have under any contract or agreement with the Company or any of its
Affiliates. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, program, policy or practice of or
provided by, or any contract or agreement with, the Company or any of its
Affiliates at or subsequent to the date of termination of the Executive’s
employment with the Company shall be payable or otherwise provided in accordance
with such plan, program, policy or practice or contract or agreement except as
explicitly modified by this Agreement.
Section 2. Change in Control of the Company. For purposes of this Agreement, a
“Change in Control of the Company” shall mean the occurrence of any of the
following after the Effective Date:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “ Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Exchange Act) of 20 percent or more of either (i) the then outstanding shares of
the common stock of the Company (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) of this Section 2, the following acquisitions shall not
constitute a Change in Control of the Company: (i) any acquisition directly from
the Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 2; or
(b) individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or
(c) the consummation of (xx) a reorganization, merger or consolidation or sale
of the Company, or (yy) a disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, direct or indirectly, more than
80 percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding

 

 



--------------------------------------------------------------------------------



 



Company Voting Securities, as the case may be, (ii) no Covered Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination, were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or
(d) the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Section 3. Term of This Agreement. The term of this Agreement shall begin on the
Effective Date and, unless automatically extended pursuant to the second
sentence of this Section 3, shall expire on the first to occur of:
(i) the Executive’s death or the Executive’s Disability, which events shall also
be deemed automatically to terminate Executive’s employment by the Company;
(ii) the termination by the Executive or the Company of the Executive’s
employment by the Company; or
(iii) the end of the last day (the “Expiration Date”) of:
(1) the three-year period beginning on the Effective Date (or any period for
which the term of this Agreement shall have been automatically extended pursuant
to the second sentence of this Section 3) if no Change in Control of the Company
shall have occurred during that three-year period (or any period for which the
term of this Agreement shall have been automatically extended pursuant to the
second sentence of this Section 3); or
(2) if one or more Changes in Control of the Company shall have occurred during
the three-year period beginning on the Effective Date (or any period for which
the term of this Agreement shall have been automatically extended pursuant to
the second sentence of this Section 3), the three-year period beginning on the
date on which the last Change in Control of the Company occurred.
If (i) the term of this Agreement shall not have expired as a result of the
occurrence of one of the events described in clause (i) or (ii) of the
immediately preceding sentence, and (ii) the Company shall not have given notice
to the Executive at least ninety (90) days before the Expiration Date that the
term of this Agreement will expire on the Expiration Date, then the term of this
Agreement shall be automatically extended for successive one-year periods (the
first such period to begin on the day immediately following the Expiration Date)
unless the Company shall have given notice to the Executive at least ninety
(90) days before the end of any one-year period for which the term of this
Agreement shall have been automatically extended that such term will expire at
the end of that one-year period. The expiration of the term of this Agreement
shall not terminate this Agreement itself or affect the right of the Executive
or the Executive’s legal representatives to enforce the payment of any amount or
other benefit to which the Executive was entitled before the expiration of the
term of this Agreement or to which the Executive became entitled as a result of
the event (including the termination, whether by the Executive or the Company or
automatically as provided in this Section 3, of the Executive’s employment by
the Company) that caused the term of this Agreement to expire.

 

 



--------------------------------------------------------------------------------



 



Section 4. Event of Termination for Cause. An “Event of Termination for
Cause“shall have occurred if, after a Change in Control of the Company, the
Executive shall have committed:
(i) gross negligence or willful misconduct in connection with his duties or in
the course of his employment with the Company;
(ii) an act of fraud, embezzlement or theft in connection with his duties or in
the course of his employment with the Company;
(iii) intentional wrongful damage to property of the Company;
(iv) intentional wrongful disclosure of secret processes or confidential
information of the Company; or
(v) an act leading to a conviction of a felony or a misdemeanor involving moral
turpitude.
For purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be deemed “intentional“if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated as a result of an “Event of Termination for Cause” hereunder unless
and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the Board of Directors then in office at a meeting of the Board of Directors
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Board of Directors), finding that, in the good faith opinion of the Board of
Directors, the Executive had committed an act set forth above in this Section 4
and specifying the particulars thereof in detail. Nothing herein shall limit the
right of the Executive or his legal representatives to contest the validity or
propriety of any such determination.
Section 5. An Event of Termination for Good Reason. An “Event of Termination for
Good Reason” shall mean the occurrence of any of the following on or after a
Change in Control of the Company:
(i) the Company or the Successor assigns to the Executive any duties
inconsistent with the Executive’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
in effect immediately before the occurrence of the first Change in Control of
the Company or otherwise make any change in any such position, authority, duties
or responsibilities;
(ii) the Company or the Successor removes the Executive from, or fails to
re-elect or appoint the Executive to, any duties or position with the Company
that were assigned or held by the Executive immediately before the occurrence of
the first Change in Control of the Company, except that a nominal change in the
Executive’s title that is merely descriptive and does not affect rank or status
shall not constitute such an event;

 

 



--------------------------------------------------------------------------------



 



(iii) the Company or the Successor takes any other action that results in a
material diminution in such position, authority, duties or responsibilities or
otherwise take any action that materially interferes therewith;
(iv) the Company or the Successor reduces the Executive’s annual base salary as
in effect immediately before the occurrence of the first Change in Control of
the Company or as the Executive’s annual base salary may be increased from time
to time after that occurrence (the “Base Salary”);
(v) the Company or the Successor reduces the Executive’s annual bonus (x) to an
amount less than $700,000 at any time on or prior to the third anniversary of
the Effective Date, or (y) to an amount less than the average of the two annual
bonuses earned by such Executive with respect to the two preceding years at any
time after the third anniversary of the Effective Date (the amount determined
pursuant to clause (x) or (y), as applicable, is referred to herein as the
“Benchmark Bonus”);
(vi) the Company or the Successor relocates the Executive’s principal office
outside of the portion of the metropolitan area of the City of Houston, Texas
that is located within the highway known as “Beltway 8”;
(vii) the Company or the Successor fails to (x) continue in effect any bonus,
incentive, profit sharing, performance, savings, retirement or pension policy,
plan, program or arrangement (such policies, plans, programs and arrangements
collectively being referred to herein as “Basic Benefit Plans”), including, but
not limited to, any deferred compensation, supplemental executive retirement or
other retirement income, stock option, stock purchase, stock appreciation, or
similar policy, plan, program or arrangement of the Company, in which the
Executive was a participant immediately before the occurrence of the first
Change in Control of the Company, or any substitute plan adopted by the Board of
Directors and in which the Executive was a participant immediately before the
occurrence of the last Change in Control of the Company, unless an equitable and
reasonably comparable arrangement (embodied in a substitute or alternative
benefit or plan) shall have been made with respect to such Basic Benefit Plan
promptly following the occurrence of the last Change in Control of the Company,
or (y) continue the Executive’s participation in any Basic Benefit Plan (or any
substitute or alternative plan) on substantially the same basis, both in terms
of the amount of benefits provided to the Executive (which are in any event
always subject to the terms of any applicable Basic Benefit Plan) and the level
of the Executive’s participation relative to other participants, as existed
immediately before the occurrence of the first Change in Control of the Company;
(viii) the Company or the Successor fails to continue to provide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Company’s other Executive benefit plans, policies, programs and
arrangements, including, but not limited to, life insurance, medical, dental,
health, hospital, accident or disability plans, in which the Executive was a
participant immediately before the occurrence of the first Change in Control of
the Company;
(ix) the Company or the Successor takes any action that would directly or
indirectly materially reduce any other non-contractual benefits that were
provided to the Executive by the Company immediately before the occurrence of
the first Change in Control of the Company or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately before the
occurrence of the first Change in Control of the Company;

 

 



--------------------------------------------------------------------------------



 



(x) the Company or the Successor fails to provide the Executive with the number
of paid vacation days to which the Executive was entitled in accordance with the
Company’s vacation policy in effect immediately before the occurrence of the
first Change in Control of the Company;
(xi) the Company or the Successor fails to continue to provide the Executive
with office space, related facilities and support personnel (including, but not
limited to, administrative and secretarial assistance) (y) that are both
commensurate with Executive’s responsibilities to and position with the Company
immediately before the occurrence of the first Change in Control of the Company
and not materially dissimilar to the office space, related facilities and
support personnel provided to other Executives of the Company having comparable
responsibility to the Executive, or (z) that are physically located at the
Company’s principal executive offices;
(xii) the Company or the Successor requires the Executive to perform a majority
of his duties outside the Company’s principal executive offices for a period of
more than 21 consecutive days or for more than 90 days in any calendar year;
(xiii) the Company or the Successor fails to honor any provision of any
employment agreement Executive has or may in the future have with the Company or
fail to honor any provision of this Agreement;
(xiv) the Company or the Successor gives effective notice of an election to
terminate at the end of the term or extended the term of any employment
agreement Executive has or may in the future have with the Company or the
Successor in accordance with the terms of any such agreement; or
(xv) the Company or the Successor purports to terminate the Executive’s
employment by the Company unless notice of that termination shall have been
given to the Executive pursuant to, and that notice shall meet the requirements
of, Section 6.
Section 6. Notice of Termination If a Change in Control of the Company shall
have occurred before the expiration of the term of this Agreement, any
subsequent termination by the Executive or the Company of the Executive’s
employment by the Company, or any determination of the Executive’s Disability,
shall be communicated by notice to the other party that shall indicate the
specific paragraph of Section 7 pursuant to which the Executive is to receive
benefits as a result of the termination. If the notice states that the
Executive’s employment by the Company has been automatically terminated as a
result of the Executive’s Disability, the notice shall (i) specifically describe
the basis for the determination of the Executive’s Disability, and (ii) state
the date of the determination of the Executive’s Disability, which date shall be
not more than ten (10) days before the date such notice is given. If the notice
is from the Company and states that the Executive’s employment by the Company is
terminated by the Company as a result of the occurrence of an Event of
Termination for Cause, the notice shall specifically describe the action or
inaction of the Executive that the Company believes constitutes an Event of
Termination for Cause and shall be accompanied by a copy of the resolution
satisfying Section 4. If the notice is from the Executive and states that the
Executive’s employment by the Company is terminated by the Executive as a result
of the occurrence of an Event of Termination for Good Reason, the notice shall
specifically describe the action or inaction of the Company that the Executive
believes constitutes an Event of Termination for Good Reason. Each notice given
pursuant to this Section 6 (other

 

 



--------------------------------------------------------------------------------



 



than a notice stating that the Executive’s employment by the Company has been
automatically terminated as a result of the Executive’s Disability) shall state
a date, which shall be not fewer than thirty (30) days nor more than sixty
(60) days after the date such notice is given, on which the termination of the
Executive’s employment by the Company is effective. The date so stated in
accordance with this Section 6 shall be the “Termination Date”. If a Change in
Control of the Company shall have occurred before the expiration of the term of
this Agreement, any subsequent purported termination by the Company of the
Executive’s employment by the Company, or any subsequent purported determination
by the Company of the Executive’s Disability, shall be ineffective unless that
termination or determination shall have been communicated by the Company to the
Executive by notice that meets the requirements of the foregoing provisions of
this Section 6 and the provisions of Section 9.
Section 7. Benefits Payable on Change in Control and Termination. (a) If (x) a
Change in Control of the Company shall have occurred before the expiration of
the term of this Agreement, and (y) the Executive’s employment by the Company is
terminated (whether by the Executive or the Company or automatically as provided
in Section 3) after the occurrence of that Change in Control of the Company, the
Executive shall be entitled to the following benefits:
(i) If the Executive’s employment by the Company is terminated (x) by the
Company as a result of the occurrence of an Event of Termination for Cause, or
(y) by the Executive before the occurrence of an Event of Termination for Good
Reason, then the Company shall pay to the Executive the Base Salary accrued
through the Termination Date but not previously paid to the Executive, and the
Executive shall be entitled to any other amounts or benefits provided under any
plan, policy, practice, program, contract or arrangement of or with the Company,
including, but not limited to, the Basic Benefit Plans and the Other Benefit
Plans, which shall be governed by the terms thereof (except as explicitly
modified by this Agreement).
(ii) If the Executive’s employment by the Company is automatically terminated as
a result of the Executive’s death or the Executive’s Disability, then (x) the
Company shall pay to the Executive the Base Salary accrued through the date of
the occurrence of that event but not previously paid to the Executive, and
(y) the Executive shall be entitled to any other amounts or benefits provided
under any plan, policy, practice, program, contract or arrangement of or with
the Company, including, but not limited to, the Basic Benefit Plans and the
Other Benefit Plans, which shall be governed by the terms thereof (except as
explicitly modified by this Agreement).
(iii) If the Executive’s employment by the Company is terminated (x) by the
Company otherwise than as a result of the occurrence of an Event of Termination
for Cause, or (y) by the Executive after the occurrence of an Event of
Termination for Good Reason, then the Executive shall be entitled to the
following:
(1) the Company shall pay to the Executive the Base Salary and compensation for
earned but unused vacation time accrued through the Termination Date but not
previously paid to the Executive;
(2) the Company shall pay to the Executive an amount equal to the product of
(A) the greater of (I) the Executive’s target performance bonus for the Fiscal
Year in which the Termination Date occurs and (II) the Executive’s performance
bonus for the Fiscal Year preceding the Fiscal Year in which the Termination
Date occurs (including any deferred portion thereof) (the greater of the amounts
described in clauses (I) and (II) of this Section 7(a)(iii)(2)(A) being referred
to herein as the “Highest Bonus”), and (B) a fraction, the numerator of which is
the number of days in the current Fiscal Year through the Termination Date and
the denominator of which is 365;

 

 



--------------------------------------------------------------------------------



 



(3) the Company shall pay to the Executive, as a lump sum, an amount (the
“Severance Payment”) equal to three (3) times the sum of:
(A) the amount (including any deferred portion thereof) of the Base Salary that
would have been paid to the Executive during the Fiscal Year in which the
Termination Date occurs based on the assumption that the Executive’s employment
by the Company had continued throughout that Fiscal Year at the Base Salary rate
in effect in the Fiscal Year in which the Termination Date occurs, or in the
immediately preceding Fiscal Year, whichever is higher;
(B) the amount of the Highest Bonus;
(4) the Company (at its sole expense) shall take the following actions:
(A) throughout the Relevant Period, the Company shall maintain in effect, and
not materially reduce the benefits provided by, each of the Other Benefit Plans
in which the Executive was a participant immediately before the Termination
Date; and
(B) the Company shall arrange for the Executive’s uninterrupted participation
throughout the Relevant Period in each of such Other Benefit Plans,
provided that if the Executive’s participation after the Termination Date in any
such Other Benefit Plan is not permitted by the terms of that Other Benefit
Plan, then throughout the Relevant Period, the Company (at its sole expense)
shall provide the Executive with substantially the same benefits that were
provided to the Executive by that Other Benefit Plan immediately before the
Termination Date; and
(5) the Executive shall be entitled to any other amounts or benefits provided
under any plan, policy, practice, program, contract or arrangement of or with
the Company, including, but not limited to, the Basic Benefit Plans and the
Other Benefit Plans, which shall be governed by the terms thereof (except as
explicitly modified by this Agreement).
(b) Each payment required to be made to the Executive pursuant to the foregoing
provisions of this Section 7(a) above (i) shall be made by check drawn on an
account of the Company at a bank located in the United States of America, and
(ii) shall be paid (x) if the Executive’s employment by the Company was
terminated as a result of the Executive’s death or the Executive’s Disability,
not more than thirty (30) days immediately following the date of the occurrence
of that event, and (y) if the Executive’s employment by the Company was
terminated for any other reason, on the Termination Payment Date.

 

 



--------------------------------------------------------------------------------



 



(c) The following shall occur immediately upon the occurrence of a Change in
Control of the Company:
(i) all options to acquire Voting Stock and all stock appreciation rights
pertaining to Voting Stock held by the Executive immediately prior to a Change
in Control of the Company shall become fully exercisable, regardless of whether
or not the vesting conditions set forth in the relevant stock option agreements
have been satisfied in full; and
(ii) all restrictions on any restricted Voting Stock granted to the Executive
prior to a Change in Control of the Company shall be removed and the stock shall
be freely transferable, regardless of whether the conditions set forth in the
relevant restricted stock agreements have been satisfied in full.
Section 8. Successors. If a Change in Control of the Company shall have occurred
before the expiration of the term of this Agreement,
(i) the Company shall not, directly or indirectly, consolidate with, merge into
or sell or otherwise transfer its assets as an entirety or substantially as an
entirety to, any person, or permit any person to consolidate with or merge into
the Company, unless immediately after such consolidation, merger, sale or
transfer, the Successor shall have assumed in writing the Company’s obligations
under this Agreement; and
(ii) not fewer than ten (10) days before the consummation of any consolidation
of the Company with, merger by the Company into, or sale or other transfer by
the Company of its assets as an entirety or substantially as an entirety to, any
person, the Company shall give the Executive notice of that proposed
transaction.
Section 9. Notice. Notices required or permitted to be given by either party
pursuant to this Agreement shall be in writing and shall be deemed to have been
given when delivered personally to the other party or when deposited with the
United States Postal Service as certified or registered mail with postage
prepaid and addressed:
(i) if to the Executive, at the Executive’s address last shown on the Company’s
records, and
(ii) if to the Company, at 1900 West Loop West, Suite 1500, Houston, Texas
77027, directed to the attention of the Chair of the Compensation & Management
Development Committee of the Board of Directors.
or, in either case, to such other address as the party to whom or which such
notice is to be given shall have specified by notice given to the other party.
Section 10. Withholding Taxes. The Company may withhold from all payments to be
paid to the Executive pursuant to this Agreement all taxes that, by applicable
federal or state law, the Company is required to so withhold.

 

 



--------------------------------------------------------------------------------



 



Section 11. Certain Additional Payments by the Company.
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by, or benefit from, the
Company or any of its Affiliates to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (any such payments, distributions or benefits being
individually referred to herein as a “Payment,” and any two or more of such
payments, distributions or benefits being referred to herein as “Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code (such
excise tax, together with any interest thereon, any penalties, additions to tax,
or additional amounts with respect to such excise tax, and any interest in
respect of such penalties, additions to tax or additional amounts, being
collectively referred herein to as the “Excise Tax”), then the Executive shall
be entitled to receive an additional payment or payments (individually referred
to herein as a “Gross-Up Payment” and any two or more of such additional
payments being referred to herein as “Gross-Up Payments”) in an amount such that
after payment by the Executive of all taxes (as defined in Section 11(k))
imposed upon the Gross-Up Payment, the Executive retains an amount of such
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. The purpose
of this Section 11 and the intent of the parties to this Agreement is to place
the Executive in the same economic position the Executive would have been in had
no Excise Tax been imposed with respect to the Payments.
(b) Subject to the provisions of Section 11(c) through (i), any determination
(individually, a “Determination”) required to be made under this Section 11(b),
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall initially be made, at the Company’s expense, by nationally
recognized tax counsel mutually acceptable to the Company and the Executive
(“Tax Counsel”). Tax Counsel shall provide detailed supporting legal
authorities, calculations, and documentation both to the Company and the
Executive within 15 business days of the termination of the Executive’s
employment, if applicable, or such other time or times as is reasonably
requested by the Company or the Executive. If Tax Counsel makes the initial
Determination that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such Payment or Payments. The Executive shall have the right to dispute any
Determination (a “Dispute”) within 15 business days after delivery of Tax
Counsel’s opinion with respect to such Determination. The Gross-Up Payment, if
any, as determined pursuant to such Determination shall, at the Company’s
expense, be paid by the Company to the Executive within five business days of
the Executive’s receipt of such Determination. The existence of a Dispute shall
not in any way affect the Executive’s right to receive the Gross-Up Payment in
accordance with such Determination. If there is no Dispute, such Determination
shall be binding, final and conclusive upon the Company and the Executive,
subject in all respects, however, to the provisions of Section 11(c) through
(i) below. As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that Gross-Up Payments (or portions
thereof) which will not have been made by the Company should have been made
(“Underpayment”), and if upon any reasonable written request from the Executive
or the Company to Tax Counsel, or upon Tax Counsel’s own initiative, Tax
Counsel, at the Company’s expense, thereafter determines that the Executive is
required to make a payment of any Excise Tax or any additional Excise Tax, as
the case may be, Tax Counsel shall, at the Company’s expense, determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to the Executive.
(c) The Company shall defend, hold harmless, and indemnify the Executive on a
fully grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations, damages, impositions, assessments, demands,
judgements, settlements, costs and expenses (including reasonable attorneys’,
accountants’, and experts’ fees and expenses) with respect to any tax liability
of the Executive resulting from any Final Determination (as defined in
Section 11(j)) that any Payment is subject to the Excise Tax.

 

 



--------------------------------------------------------------------------------



 



(d) If a party hereto receives any written or oral communication with respect to
any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by the
Executive against the Company under this Section 11 (“Claim”), including, but
not limited to, a claim for indemnification of the Executive by the Company
under Section 11(c), then such party shall promptly notify the other party
hereto in writing of such Claim (“Tax Claim Notice”).
(e) If a Claim is asserted against the Executive (“Executive Claim”), the
Executive shall take or cause to be taken such action in connection with
contesting such Executive Claim as the Company shall reasonably request in
writing from time to time, including the retention of counsel and experts as are
reasonably designated by the Company (it being understood and agreed by the
parties hereto that the terms of any such retention shall expressly provide that
the Company shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney, provided that:
(i) within 30 calendar days after the Company receives or delivers, as the case
may be, the Tax Claim Notice relating to such Executive Claim (or such earlier
date that any payment of the taxes claimed is due from the Executive, but in no
event sooner than five calendar days after the Company receives or delivers such
Tax Claim Notice), the Company shall have notified the Executive in writing
(“Election Notice”) that the Company does not dispute its obligations
(including, but not limited to, its indemnity obligations) under this Agreement
and that the Company elects to contest, and to control the defense or
prosecution of, such Executive Claim at the Company’s sole risk and sole cost
and expense; and
(ii) the Company shall have advanced to the Executive on an interest-free basis,
the total amount of the tax claimed in order for the Executive, at the Company’s
request, to pay or cause to be paid the tax claimed, file a claim for refund of
such tax and, subject to the provisions of the last sentence of Section 11(g),
sue for a refund of such tax if such claim for refund is disallowed by the
appropriate taxing authority (it being understood and agreed by the parties
hereto that the Company shall only be entitled to sue for a refund and the
Company shall not be entitled to initiate any proceeding in, for example, United
States Tax Court) and shall indemnify and hold the Executive harmless, on a
fully grossed-up after tax basis, from any tax imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
(iii) the Company shall reimburse the Executive for any and all costs and
expenses resulting from any such request by the Company and shall indemnify and
hold the Executive harmless, on fully grossed-up after-tax basis, from any tax
imposed as a result of such reimbursement.
(f) Subject to the provisions of Section 11(e) hereof, the Company shall have
the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Executive Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination; provided, however, that (i) the Company shall not, without the
Executive’s prior written consent, enter into any compromise or settlement of
such Executive Claim that would adversely affect the Executive, (ii) any request
from the Company to the Executive regarding any extension of the statute of
limitations relating to assessment, payment, or collection of taxes for the
taxable year of the Executive with respect to which the contested issues
involved in, and amount of, the Executive Claim relate is limited solely to such
contested issues and amount, and (iii) the Company’s control of any

 

 



--------------------------------------------------------------------------------



 



contest or proceeding shall be limited to issues with respect to the Executive
Claim and the Executive shall be entitled to settle or contest, in his sole and
absolute discretion, any other issue raised by the Internal Revenue Service or
any other taxing authority. So long as the Company is diligently defending or
prosecuting such Executive Claim, the Executive shall provide or cause to be
provided to the Company any information reasonably requested by the Company that
relates to such Executive Claim, and shall otherwise cooperate with the Company
and its representatives in good faith in order to contest effectively such
Executive Claim. The Company shall keep the Executive informed of all
developments and events relating to any such Executive Claim (including, without
limitation, providing to the Executive copies of all written materials
pertaining to any such Executive Claim), and the Executive or his authorized
representatives shall be entitled, at the Executive’s expense, to participate in
all conferences, meetings and proceedings relating to any such Executive Claim.
(g) If, after actual receipt by the Executive of an amount of a tax claimed
(pursuant to an Executive Claim) that has been advanced by the Company pursuant
to Section 11(e)(ii) hereof, the extent of the liability of the Company
hereunder with respect to such tax claimed has been established by a Final
Determination, the Executive shall promptly pay or cause to be paid to the
Company any refund actually received by, or actually credited to, the Executive
with respect to such tax (together with any interest paid or credited thereon by
the taxing authority and any recovery of legal fees from such taxing authority
related thereto), except to the extent that any amounts are then due and payable
by the Company to the Executive, whether under the provisions of this Agreement
or otherwise. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 11(e)(ii), a determination is made by the
Internal Revenue Service or other appropriate taxing authority that the
Executive shall not be entitled to any refund with respect to such tax claimed
and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of any Gross-Up Payments and other payments required to be paid
hereunder.
(h) With respect to any Executive Claim, if the Company fails to deliver an
Election Notice to the Executive within the period provided in Section 11(e)(i)
hereof or, after delivery of such Election Notice, the Company fails to comply
with the provisions of Section 11(e)(ii) and (iii) and (f) hereof, then the
Executive shall at any time thereafter have the right (but not the obligation),
at his election and in his sole and absolute discretion, to defend or prosecute,
at the sole cost, expense and risk of the Company, such Executive Claim. The
Executive shall have full control of such defense or prosecution and such
proceedings, including any settlement or compromise thereof. If requested by the
Executive, the Company shall cooperate, and shall cause its Affiliates to
cooperate, in good faith with the Executive and his authorized representatives
in order to contest effectively such Executive Claim. The Company may attend,
but not participate in or control, any defense, prosecution, settlement or
compromise of any Executive Claim controlled by the Executive pursuant to this
Section 11(h) and shall bear its own costs and expenses with respect thereto. In
the case of any Executive Claim that is defended or prosecuted by the Executive,
the Executive shall, from time to time, be entitled to current payment, on a
fully grossed-up after tax basis, from the Company with respect to costs and
expenses incurred by the Executive in connection with such defense or
prosecution.
(i) In the case of any Executive Claim that is defended or prosecuted to a Final
Determination pursuant to the terms of this Section 11(i), the Company shall
pay, on a fully grossed-up after tax basis, to the Executive in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Executive Claim that have not theretofore been
paid by the Company to the Executive, together with the costs and expenses, on a
fully grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by the Company to the Executive, within ten calendar days
after such Final Determination. In the case of any Executive Claim not covered

 

 



--------------------------------------------------------------------------------



 



by the preceding sentence, the Company shall pay, on a fully grossed-up after
tax basis, to the Executive in immediately available funds the full amount of
any taxes arising or resulting from or incurred in connection with such
Executive Claim at least ten calendar days before the date payment of such taxes
is due from the Executive, except where payment of such taxes is sooner required
under the provisions of this Section 11(i), in which case payment of such taxes
(and payment, on a fully grossed-up after tax basis, of any costs and expenses
required to be paid under this Section 11(i) shall be made within the time and
in the manner otherwise provided in this Section 11(i).
(j) For purposes of this Agreement, the term “Final Determination” shall mean
(A) a decision, judgment, decree or other order by a court or other tribunal
with appropriate jurisdiction, which has become final and non-appealable; (B) a
final and binding settlement or compromise with an administrative agency with
appropriate jurisdiction, including, but not limited to, a closing agreement
under Section 7121 of the Code; (C) any disallowance of a claim for refund or
credit in respect to an overpayment of tax unless a suit is filed on a timely
basis; or (D) any final disposition by reason of the expiration of all
applicable statutes of limitations.
(k) For purposes of this Agreement, the terms “tax” and “taxes” mean any and all
taxes of any kind whatsoever (including, but not limited to, any and all Excise
Taxes, income taxes, and employment taxes), together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.
(l) Nothwithstanding anything in this Agreement to the contrary, if any
additional payment required pursuant to this Section 11 is determined by the
Board (or its delegate) to be subject to Section 409A, such payment shall be
made no later than the end of the Executive’s taxable year following the year in
which the related Excise Taxes are remitted to the relevant taxing authority.
Section 12. Expenses of Enforcement. If a Change in Control of the Company shall
have occurred before the expiration of the term of this Agreement, then, upon
demand by the Executive made to the Company, the Company shall reimburse the
Executive for the reasonable expenses (including attorneys’ fees and expenses)
incurred by the Executive in enforcing or seeking to enforce the payment of any
amount or other benefit to which the Executive shall have become entitled
pursuant to this Agreement, including those incurred in connection with any
arbitration initiated pursuant to Section 20. To the extent that any such
reimbursement would be subject to the Excise Tax, then the Executive shall be
entitled to receive Gross-Up Payments in an amount such that after payment by
the Executive of all taxes imposed on such Gross-Up Payments, the Executive
retains an amount equal to the Excise Tax imposed upon the reimbursement, and
the other provisions of Section 11 hereof shall also apply to such circumstance
unless the context thereof otherwise indicates.
Section 13. Employment by Wholly Owned Entities. If, at or after the Effective
Date, the Executive is or becomes an Executive of one or more corporations,
partnerships, limited liability companies or other entities that are, directly
or indirectly, wholly owned by the Company (“Wholly Owned Entities”), references
in this Agreement to the Executive’s employment by the Company shall include the
Executive’s employment by any such Wholly Owned Entity.
Section 14. No Obligation to Mitigate; No Rights of Offset.
(a) The Executive shall not be required to mitigate the amount of any payment or
other benefit required to be paid to the Executive pursuant to this Agreement,
whether by seeking other employment or otherwise, nor shall the amount of any
such payment or other benefit be reduced on account of any compensation earned
by the Executive as a result of employment by another person.

 

 



--------------------------------------------------------------------------------



 



(b) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.
Section 15. Amendment and Waiver. No provision of this Agreement may be amended
or waived (whether by act or course of conduct or omission or otherwise) unless
that amendment or waiver is by written instrument signed by the parties hereto.
No waiver by either party of any breach of this Agreement shall be deemed a
waiver of any other or subsequent breach.
Section 16. Governing Law. The validity, interpretation, construction and
enforceability of this Agreement shall be governed by the laws of the State of
Texas.
Section 17. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
Section 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
the same instrument.
Section 19. Assignment; Binding Effect. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representative. This
Agreement shall be binding upon any Successor. The Company may not assign any of
its obligations under this Agreement unless (i) such assignment is to a
Successor and (ii) the requirements of Section 8 are fulfilled.
Section 20. Arbitration. Except as otherwise explicitly provided in Section 11,
any dispute between the parties arising out of this Agreement, whether as to
this Agreement’s construction, interpretation or enforceability or as to any
party’s breach or alleged breach of any provision of this Agreement, shall be
submitted to arbitration in accordance with the following procedures:
(i) Either party may demand such arbitration by giving notice of that demand to
the other party. The notice shall state (x) the matter in controversy, and
(y) the name of the arbitrator selected by the party giving the notice.
(ii) Not more than 15 days after such notice is given, the other party shall
give notice to the party who demanded arbitration of the name of the arbitrator
selected by the other party. If the other party shall fail to timely give such
notice, the arbitrator that the other party was entitled to select shall be
named by the Arbitration Committee of the American Arbitration Association. Not
more than 15 days after the second arbitrator is so named, the two arbitrators
shall select a third arbitrator. If the two arbitrators shall fail to timely
select a third arbitrator, the third arbitrator shall be named by the
Arbitration Committee of the American Arbitration Association.
(iii) The dispute shall be arbitrated at a hearing that shall be concluded
within ten days immediately following the date the dispute is submitted to
arbitration unless a majority of the arbitrators shall elect to extend the
period of arbitration. Any award made by a majority of the arbitrators (x) shall
be made within ten days following the conclusion of the arbitration hearing,
(y) shall be conclusive and binding on the parties, and (z) may be made the
subject of a judgment of any court having jurisdiction.
(iv) All expenses of the arbitration shall be borne by the Company.

 

 



--------------------------------------------------------------------------------



 



The agreement of the parties contained in the foregoing provisions of this
Section 20 shall be a complete defense to any action, suit or other proceeding
instituted in any court or before any administrative tribunal with respect to
any dispute between the parties arising out of this Agreement.
Section 21. Interpretation.
(a) As used in this Agreement, the following terms and phrases have the
indicated meanings:
(i) “Affiliate” and “Affiliates” mean, when used with respect to any entity,
individual, or other person, any other entity, individual, or other person
which, directly or indirectly, through one or more intermediaries controls, or
is controlled by, or is under common control with such entity, individual or
person.
(ii) “Base Salary” has the meaning assigned to that term in Section 5.
(iii) “Basic Benefit Plans” has the meaning assigned to that term in Section 5.
(iv) “Benchmark Bonus” has the meaning assigned to that term in Section 5.
(v) “Board of Directors” means the Board of Directors of the Company.
(vi) “Business Combination” has the meaning assigned to that term in Section 2.
(vii) “Change in Control of the Company” has the meaning assigned to that phrase
in Section 2.
(viii) “Claim” has the meaning assigned to such term in Section 11.
(ix) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(x) “Commission” means the United States Securities and Exchange Commission or
any successor agency.
(xi) “Company” has the meaning assigned to that term in the preamble to this
Agreement. The term “Company” shall also include any Successor, whether the
liability of such Successor under this Agreement is established by contract or
occurs by operation of law.
(xii) “ Covered Person” has the meaning assigned to that term in Section 2.
(xiii) “Determination” has the meaning assigned to that term in Section 11.
(xiv) “Dispute” has the meaning assigned to that term in Section 11.
(xv) “Effective Date” means the first day of employment with the Company by the
Executive.

 

 



--------------------------------------------------------------------------------



 



(xvi) “Election Notice” has the meaning assigned to such term in Section 11.
(xvii) “Executive” has the meaning assigned to such term in the preamble to this
Agreement.
(xviii) “Executive Claim” has the meaning assigned to such term in Section 11.
(xix) “Executive’s Disability” means:
(1) if no Change in Control of the Company shall have occurred before the date
of determination, the physical or mental disability of the Executive determined
in accordance with the disability policy of the Company at the time in effect
and generally applicable to its salaried Executives; and
(2) if a Change in Control of the Company shall have occurred at that date, the
physical or mental disability of the Executive determined in accordance with the
disability policy of the Company in effect immediately before the occurrence of
the first Change in Control of the Company and generally applicable to its
salaried Executives.
The Executive’s Disability, and the automatic termination of the Executive’s
employment by the Company by reason of the Executive’s Disability, shall be
deemed to have occurred on the date of determination, provided that if (1) a
Change in Control of the Company shall have occurred before the expiration of
the term of this Agreement, (2) the Company shall have subsequently given notice
pursuant to Section 6 of the Company’s determination of the Executive’s
Disability, and (3) the Executive shall have given notice to the Company that
the Executive disagrees with that determination, then (A) whether the
Executive’s Disability shall have occurred shall be submitted to arbitration
pursuant to Section 20, and (B) if a majority of the arbitrators decide that the
Executive’s Disability had not occurred, at the date of determination by the
Company, then (I) the Executive’s Disability, and the automatic termination of
the Executive’s employment by the Company by reason of the Executive’s
Disability, shall be deemed not to have occurred, and (II) on demand by the
Executive made to the Company, the Company shall reimburse the Executive for the
reasonable expenses (including attorneys’ fees and expenses) incurred by the
Executive in obtaining that decision.
(xx) “Event of Termination for Good Reason” has the meaning assigned to that
phrase in Section 5.
(xxi) “Event of Termination for Cause” has the meaning assigned to that phrase
in Section 4.
(xxii) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

 



--------------------------------------------------------------------------------



 



(xxiii) “Excise Tax” has the meaning assigned to that term in Section 11.
(xxiv) “Expiration Date” has the meaning assigned to that term in Section 3.
(xxv) “Final Determination” has the meaning assigned to such term in Section 11.
(xxvi) “Fiscal Year” means the fiscal year of the Company.
(xxvii) “Gross-Up Payment” has the meaning assigned to that term in Section 11.
(xxviii) “Other Benefit Plan” means any employee welfare benefit plan (within
the meaning of section 3(1) of the Employee Retirement Income Security Act of
1974, as amended) maintained by the Company.
(xxix) “Outstanding Company Common Stock” has the meaning assigned to that term
in Section 2.
(xxx) “Outstanding Company Voting Securities” has the meaning assigned to that
term in Section 2.
(xxxi) “Payment” has the meaning assigned to that term in Section 11.
(xxxii) “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited partnership, limited liability
company, trust, unincorporated organization, government, or agency or political
subdivision of any government.
(xxxiii) “Relevant Period” means a period beginning on the Termination Date and
ending on the first to occur of (x) the third anniversary of the Termination
Date, or (y) the date on which the Executive becomes employed on a full-time
basis by another person.
(xxxiv) “Severance Payment” has the meaning assigned to that term in Section 7.
(xxxv) “Successor” means a person with or into which the Company shall have been
merged or consolidated or to which the Company shall have transferred its assets
as an entirety or substantially as an entirety.
(xxxvi) “Tax” has the meaning assigned to that term in Section 11.
(xxxvii) “Tax Claim Notice” has the meaning assigned to that term in Section 11.
(xxxviii) “Tax Counsel” has the meaning assigned to that term in Section 11.
(xxxix) “Termination Date” has the meaning assigned to that term in Section 6.

 

 



--------------------------------------------------------------------------------



 



(xl) “Termination Payment Date” means
(1) if the Board (or its delegate) determines in its sole discretion that as of
the Termination Date, other than a termination due to death or Disability, the
Executive is a specified employee (as defined in Section 409A(a)(2)(B)(i), and
Department of Treasury regulations and other interpretive guidance issued
thereunder) as of such date (a “Specified Employee”) and that Section 409A
applies with respect to a portion of the payments hereunder, then with respect
to such portion, the first business day following the six-month anniversary of
the Termination Date (the “Six-Month Delay Period”)or
(2) if the Board (or its delegate) determines in its sole discretion that as of
the Termination Date, other than a termination due to death or Disability, the
Executive is not a Specified Employee as of such date or that Section 409A does
not apply with respect to a portion of the payments hereunder, then with respect
to such portion, not more than ten (10) days immediately following the
Termination Date and
(3) with respect to any amount payable to or on behalf of the Executive under a
welfare or benefit plan program of the Company, including but not limited to a
Basic Benefit Plan or Other Benefit Plan, then, to the extent such benefits are
provided after the period of time during which the Executive would be entitled
to (or would, but for this Agreement, be entitled to) COBRA continuation
coverage under a group health plan of the Company, the Company shall make any
payments due for such coverage during the Relevant Period on the last business
day of the calendar month following the month in which such payments become due.
If the Board (or its delegate) determines in its sole discretion that as of the
Termination Date, other than a termination due to death or Disability, the
Executive is a Specified Employee as of such date and that Section 409A applies
with respect to a portion of the payments hereunder, then any such portion
payable during the Six-Month Delay Period, including but not limited to any
payments under Section 11 or any other reimbursements, shall be transferred to a
rabbi trust (which shall be a rabbi trust previously created by the Company that
contains other amounts of deferred compensation payable by the Company to the
Executive or a rabbi trust created by the Company or its successor, on terms
reasonably acceptable to the Executive) as soon as administratively feasible
following the occurrence of the event giving rise to the Executive’s right to
such payment, except to the extent such transfer would subject the Executive to
penalties under the funding restriction provisions of Section 409A, as amended
by the Pension Protection Act of 2006, and such amounts (together with earnings
thereon determined in accordance with the terms of the trust agreement) shall be
transferred from the trust to the Executive upon the earlier of (i) the
expiration of the Six-Month Delay Period, or (ii) any other earlier date
permitted under Section 409A.

 

 



--------------------------------------------------------------------------------



 



(xli) “This Agreement” means this Change in Control Agreement as it may be
amended from time to time in accordance with Section 15.
(xlii) “Underpayment” has the meaning assigned to that term in Section 11.
(xliii) “Wholly Owned Entities” has the meaning assigned to that term in
Section 13.
(b) In the event of the enactment of any successor provision to any statute or
rule cited in this Agreement, references in this Agreement to such statute or
rule shall be to such successor provision.
(c) The headings of Sections of this Agreement shall not control the meaning or
interpretation of this Agreement.
(d) References in this Agreement to any Section are to the corresponding Section
of this Agreement unless the context otherwise indicates.
(e) This Agreement is intended to meet the requirements of Section 409A and
shall be administered, construed and interpreted in a manner that is intended to
meet those requirements. To the extent that the provision of a benefit or
payment under the Agreement is subject to Section 409A, except as the Company
and Executive otherwise determine in writing, the provision or payment shall be
provided or paid in a manner that will meet the requirements of Section 409A,
including regulations or other guidance issued with respect thereto, such that
the provisions or payment shall not be subject to the additional tax or interest
applicable under Section 409A. Any provision of this Agreement that would cause
the provision or payment to fail to satisfy Section 409A shall be amended to
comply with Section 409A on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A. In the event additional regulations or other guidance is issued
under Section 409A or a court of competent jurisdiction provides additional
authority concerning the application of Section 409A with respect to the
distributions under the Agreement, then the provisions of the Agreement
regarding distributions shall be automatically amended to permit such
distributions to be made at the earliest time permitted under such additional
regulations, guidance or authority that is practicable and achieves the intent
of the Agreement prior to its amendment to comply with Section 409A.
Signature Page to Follow

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Company and the Executive have executed this Agreement
this  _____  day of                     , 2008, to be effective as set forth
herein.

              QUANEX BUILDING     PRODUCTS CORPORATION
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  EXECUTIVE    
 
       
 
             
 
  CFO    

 

 